Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amit Singhal on 5/10/2021.
Please amend the Claims submitted 5/04/2021 as follows:
1. (Currently Amended) An information generating apparatus comprising:
	one or more processors; and
	one or more memories that store computer-readable instructions for causing, when executed by the one or more processors, the information generating apparatus to:
		generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises:
			first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 

			third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and
		output the 

2. (Currently Amended) The information generating apparatus according to claim 1, wherein, in a case where a first information element of the first information elements corresponds to a vertex of the vertices forming the shape data, a constituent element of the constituent elements included in the texture data is a vertex of the texture data.

3. (Currently Amended) The information generating apparatus according to claim 1, wherein, in a case where a first information element of the first information elements corresponds to an edge of the edges forming the shape data, a constituent element of the constituent elements included in the texture data is an edge of the texture data.

4. (Canceled)

5. (Previously Presented)) The information generating apparatus according to claim 16, wherein, in a case where an order of description of the second information elements in the fourth information corresponds to an order of values for referring to the fourth information in a plurality of combinations to be consecutively described in the second information, the information generating apparatus generates the 3D model information such that the 3D model information includes fifth information related to a range within which the orders correspond to each other, and the second information is described by omitting the second information element about a combination of the plurality of 

6. (Currently Amended) The information generating apparatus according to claim 2, wherein a second information element of the second information elements is represented by a coordinate value of the texture data.

7. (Currently Amended) The information generating apparatus according to claim 1, wherein, in a case where an order of description of the first information elements in the first information corresponds to an order of values for referring to the first information in a plurality of combinations to be consecutively described in the second information, the information generating apparatus generates the 3D model information such that the 3D model information includes sixth information related to a range within which the orders correspond to each other, and the second information is described by omitting a first information element about a combination of the plurality of combinations, which is related to the range within which the orders correspond to each other.

8. (Currently Amended) An information processing apparatus comprising:
	one or more processors; and
	one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors, the information processing apparatus to:
		obtain three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises:
			first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
			second information for specifying combinations of the first information elements and second information elements for specifying constituent each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 
			third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and
		generate a 3D model of the 3D object based on the 

9. (Previously Presented) The information processing apparatus according to claim 17, wherein, in a case where an order of description of the second information elements in the fourth information corresponds to an order of values for referring to the fourth information in a plurality of combinations to be consecutively described in the second information, the 3D model information includes fifth information related to a range within which the orders correspond to each other, and the second information obtained by omitting the second information element about a combination of the plurality of combinations, which is related to the range within which the orders correspond to each other.

10. (Currently Amended) The information processing apparatus according to claim 8, wherein a second information element of the second information elements is represented by a coordinate value of the texture data.

11. (Currently Amended) The information processing apparatus according to claim 8, wherein
	in a case where an order of description of the first information elements in the first information corresponds to an order of values for referring to the first information in a plurality of combinations to be consecutively described in the second information, the 3D model information includes sixth information related to a range within which the orders correspond to each other, and the second information obtained by omitting a 

12. (Currently Amended) A control method of an information generating apparatus, the method comprising:
	generating three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises:
		first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
		second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 
		third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and
	outputting the 

13. (Currently Amended) A control method of an information processing apparatus, the method comprising:
	obtaining three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises:
		first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the 
		second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 
		third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and
	generating a 3D model of the 3D object based on the 

14. (Currently Amended) A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information generating apparatus, the information generating apparatus to:
	generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises:
		first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
		second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 
		third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and


15. (Currently Amended) A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information processing apparatus, the information processing apparatus to:
	obtain three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises:
		first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
		second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 
		third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and
	generate a 3D model of the 3D object based on the 

16. (Currently Amended) The information generating apparatus according to claim 1, 
	wherein a second information element of the second information elements is represented by using a value different from coordinates of a vertex of the texture data, and
	wherein the 3D model information further comprises fourth information including the second information elements.

17. (Currently Amended) The information processing apparatus according to claim 8, 
	wherein a second information element of the second information elements is represented by using a value different from coordinates of a vertex of the texture data, and
	wherein the 3D model information further comprises fourth information including the second information elements.

18. (Currently Amended) The information processing apparatus according to claim 8, wherein, in a case where a first information element of the first information elements corresponds to a vertex of the vertices forming the shape data, a constituent element of the constituent elements included in the texture data is a vertex of the texture data.

19. (Currently Amended) The information processing apparatus according to claim 8, wherein, in a case where a first information element of the first information elements corresponds to an edge of the edges forming the shape data, a constituent element of the constituent elements included in the texture data is an edge of the texture data.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sakurai (U.S. Patent Application Publication 2013/0278598 A1) discloses a system and method for texture mapping to generate three-dimensional model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises first information including first information elements, each first information element being information for specifying at 
Takahashi et al. (U.S. Patent 6,483,521) likewise discloses the application of texture to objects (col. 6/lines 41-63) and generally discloses texture data may be compressed for encoding with corresponding shape data (Fig. 9).
However, for claims 1, 12 and 14, the closest prior art as the combination of Sakurai and Takahashi fails to disclose and/or teach: second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information.
However, for claims 8, 13 and 15, the closest prior art as the combination of Sakurai and Takahashi fails to disclose and/or teach: second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES TSENG/           Primary Examiner, Art Unit 2613